Citation Nr: 1000273	
Decision Date: 01/04/10    Archive Date: 01/14/10

DOCKET NO.  06-06 932A	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO) 
in Chicago, Illinois


THE ISSUES

1.  Whether new and material evidence to reopen a claim for 
service connection for an acquired psychiatric disorder, to 
include a post-traumatic stress disorder (PTSD), has been 
received.

2.  Whether new and material evidence to reopen a claim for 
service connection for residuals of a back injury has been 
received.

3.  Whether new and material evidence to reopen a claim for 
service connection for residuals of a right leg injury has 
been received.

4.  Entitlement to service connection for residuals of a neck 
injury.

5.  Entitlement to service connection for a deviated nasal 
septum.

6.  Entitlement to service connection for a sinus disorder.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The Veteran had active service from August 1972 to May 1973.

This appeal to the Board of Veterans Appeals (Board) arises 
from a January 2005 rating action that denied service 
connection for an acquired psychiatric disorder, to include 
PTSD; residuals of back, neck, and right leg injuries; a 
deviated nasal septum; and a sinus disorder.

In August 2007, the Veteran testified at a Board hearing 
before the undersigned Veterans Law Judge at the RO.   

By decision of March 2008, the Board remanded this case to 
the RO for further development of the evidence and for due 
process development.

In September 2009 written argument, the veteran's 
representative raised the issues of service connection for 
irritable bowel syndrome, diabetes mellitus, and skin and eye 
disorders; compensation benefits pursuant to the provisions 
of 38 U.S.C.A. § 1151 for additional disability as a result 
of VA surgery in October 2001; and an earlier effective date 
for the grant of dependents' benefits, to include clear and 
unmistakable error therein.  Those issues have not been 
adjudicated by the RO and are not properly before the Board 
for appellate consideration at this time, and are thus 
referred to the RO for appropriate action.   

For the reasons expressed below, the issues on appeal are 
again being remanded to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  The VA will notify the 
Veteran when further action on his part is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) (38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009)) 
includes, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of the 
VA to notify a claimant of the information and evidence 
needed to substantiate a claim, as well as the duty to notify 
him what evidence will be obtained by whom.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b).  In addition, it defines the 
obligation of the VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claims on appeal has not been accomplished.  

In September 2009 written argument, the veteran's 
representative requested that a search for additional service 
medical records be made directly from military facilities at 
which the Veteran served, specifically, Fort Polk, Louisiana; 
Fort Riley, Kansas; and a field dispensary in "Grdfweir," 
West Germany, at which he served with Company B, First 
Brigade, "S+T BOE."  Under the circumstances, the Board 
finds that the RO should directly contact those 3 military 
medical facilities and obtain the Veteran's complete service 
medical records, to include any records of treatment for 
psychiatric, neck, back, right leg, nasal, and sinus 
disabilities.  Under 38 C.F.R. § 3.159(b), efforts to obtain 
Federal records should continue until either the records are 
received or notification is provided that further efforts to 
obtain them would be futile.  See 38 C.F.R. § 3.159(c)(1).
    
The record also reflects that outstanding VA medical records 
should be obtained. The Board emphasizes that records 
generated by VA facilities that may have an impact on the 
adjudication of a claim are considered constructively in the 
possession of VA adjudicators during the consideration of a 
claim, regardless of whether those records are physically on 
file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Thus, the 
Board finds that the complete records of all treatment and 
evaluation of the Veteran for psychiatric, neck, back, right 
leg, nasal, and sinus disabilities at the Hines VA Medical 
Center (VAMC), Chicago, Illinois from September 2008 to the 
present time should be obtained and associated with the 
claims folder.  The Board points out that, under 38 C.F.R. 
§ 3.159(b), efforts to obtain Federal records should continue 
until either the records are received or notification is 
provided that further efforts to obtain such records would be 
futile.  See 38 C.F.R. § 3.159(c)(1).  

The action identified herein is consistent with the duties 
imposed by the VCAA.  However, identification of specific 
action requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
action requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claims on appeal.

Accordingly, these matters are hereby REMANDED to the RO via 
the AMC for the following action:

1.  The RO should directly contact the 
military medical facilities at Fort Polk, 
Louisiana; Fort Riley, Kansas; and a 
field dispensary in "Grdfweir," West 
Germany, at which the Veteran served with 
Company B, First Brigade, "S+T BOE" and 
obtain his complete service medical 
records during the period from August 
1972 to May 1973, to include any records 
of treatment for psychiatric, neck, back, 
right leg, nasal, and sinus disabilities.  
In requesting these records, the RO 
should follow the current procedures of 
38 C.F.R. § 3.159(c) with respect to 
requesting records from Federal 
facilities.  All records/responses 
received should be associated with the 
claims folder.

2.  The RO should obtain copies of the 
complete records of all treatment and 
evaluation of the Veteran for 
psychiatric, neck, back, right leg, 
nasal, and sinus disabilities at the 
Hines VAMC, Chicago, Illinois from 
September 2008 to the present time.  In 
requesting these records, the RO should 
follow the current procedures of 
38 C.F.R. § 3.159(c) with respect to 
requesting records from Federal 
facilities.  All records/responses 
received should be associated with the 
claims folder.

3.  If any records sought are not 
obtained, the RO should notify the 
Veteran and his representative of the 
records that were not obtained, explain 
the efforts taken to obtain them, and 
describe further action to be taken.

4.  To help avoid future remand, the RO 
must ensure that all requested action has 
been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268, 
271 (1998).  

5.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claims on 
appeal in light of all pertinent evidence 
and legal authority. 

 6.  If any benefit sought on appeal 
remains denied, the RO must furnish the 
Veteran and his representative an 
appropriate Supplemental Statement of the 
Case that includes clear reasons and 
bases for all determinations, and afford 
them the appropriate time period for 
response before the claims folder is 
returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether any benefit requested 
should be granted or denied.  The Veteran needs take no 
action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate timeframe.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the U.S. Court of Appeals for Veterans Claims (Court) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).


_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

